Opinion on Rehearing, Wednesday, Maroii 9, 1904.
Deemer, C. J.
After the original opinion was filed in this case, counsel for appellee presented a petition for a rehearing, in which they called our attention to one point which was overlooked on the original submission. That had reference to the failure of the plaintiff Thornburg, as treasurer of Dallas county, to list or assess defendant Cardell’s property before bringing suit. Plaintiff Thornburg alleged in his original petition that he had made demand of said defendant Cardell for the payment of the taxes sought to be recovered with interest, and that defendant failed and refused to pay the same. One of the grounds of defendant’s demurrer to this petition was that “no assessment of said property had been made, and that no tax could legally be levied or collected without an assessment.” This point was overlooked when writing the former opinion, and a rehearing was granted as to appellant Thornburg on the proposition as to whether or not an assessment was necessary under Code, section 1374, as amended by chapter 50, page 33, Acts 28th General Assembly, before an action could be brought to recover taxes on property omitted from taxation. During the trial in the *319lower court there was a waiver of an actual assessment as to Webster and Kossuth counties, but no waiver as to the action brought by and on behalf of Dallas county.
4. collection of taxes: pleading. Counsel for Thornburg argue that the question thus stated was not presented to the trial court; that the defect in the petition, if any exists, was waived by failure co move for a more specific statement; that the demand , . . . alleged m the petition was equivalent to an assessment, and that in the event there was no notice or assessment, the defendant Cardell has suffered no injury, and therefore cannot be heard to complain. We find on examining the pleadings, that the point was made in the trial court, and, although perhaps not expressly passed upon by it, it was presented, and should have been considered. We are also of opinion that the pleading filed by plaintiff recites neither notice given the defendant, nor an assessment of his property. There is an allegation of a demand, which would, perhaps, have been sufficient, under section 1374: of the Code, before its amendment by chapter 50, before mentioned, but, unless this demand was sufficient under the law as it stood when the assessment was made, then there has been no assessment of the defendant’s property. That an assessment in some form is a prerequisite step to an action for the recovery of taxes, is well settled by the authorities. Worthington v. Whitman, 67 Iowa, 190; Appanoose County v. Vermilion,70 Iowa, 366; Cooley on Taxation, page 352; Marsh v. Board, 42 Wis. 509.
5. assessment of property: notice. This action was commenced after the adoption of chapter 50, page 33, Acts 28th General Assembly, and the main question in the case is, should plaintiff have followed the requirements of that act as to notice, etc., before , . _ bringing his action s If that act is amendatory of section 1374 of -the Code, there is no doubt that he should have done so. We have heretofore held in many cases that it is an amendatory act. Galusha v. Wendt, 114 Iowa, 606; Lambe v. McCormick, 116 Iowa, 169; Beresheim v. Arnd, 117 Iowa, 83; Sieberling v. Croper, 119 Iowa, 420. *320This being true, and it appearing that plaintiff did not give defendant Cardell notice of the proposed listing, and an opportunity to be heard, there was no valid assessment of defendant’s property; and the plaintiff, as the representative of Dallas county, is not entitled to recover.
But it is argued that notice and an opportunity to be heard were not essential to the validity of the assessment, and that in no event has the defendant suffered any injury or prejudice by reason of plaintiff’s failure to give the same. This view overlooks the fundamental proposition that it is not a question of injury or prejudice to the defendant, but of right in the plaintiff to maintain the action. Unless there was a valid assessment under the law, there was no right of action in the plaintiff, and he cannot recover. At the time this action was brought, notice and opportunity to be heard were essential to the validity of the assessment, and these absent there was no assessment.
The cases cited by appellant Thornburg on these propositions are not in point. In none of them was there any such statutory requirement as to notice as appears in chapter 50, page 33, Acts 28th General Assembly. Our Legislature has seen fit to require notice, and the requisite steps must be followed, to make a valid assessment.
This disposes of the appeal as to the appellant Thorn-burg, and it follows that as to him the judgment must be affirmed. t
6. assignment of error. Appellee Cardell also argues that, as the case is affirmed as to Thornburg, it must also be affirmed as to the other defendants, because they unite in their assignments of error. I11 view of the order made in granting the petition for rehearing, we Deed not consider this proposition. However, the ease of Fisher v. Thirkell, 21 Mich. 124 (4 Am. Rep. 422), in discussing statutes with reference to assignments of error very similar to our own, before the recent repeal thereof, holds very properly that such assignments of error as were made in this case may' be treated as joint and several, or joint *321or several, according to the nature of' the error assigned. Under the peculiar facts of this case, we think that one of the parties joining in the assignment may fail, while another may succeed. The general rule, of course, is that upon joint assignments of error the point must he good as to all, else it will not be considered; but owing to the peculiar nature of this action, that rule does not apply.
The result of the whole matter is that the demurrer to the plaintiff Thornburg’s petition was properly sustained, and that the demurrers to the cross-petitions of Webster and Kossuth counties should have been overruled. The case, as to these two last mentioned counties, will he reversed, and the cause remanded to the district court for such further proceedings as may he necessary with reference to taxes'for the years 1896 and 1897. The defendant Car dell will pay two thirds of the costs of this appeal, and the plaintiff Thornburg one third.
Aeeiemed in part, and reversed in part.